DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/22/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-10, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2013/0003368 A1; Li).
As of claim 1, Li teaches a light source apparatus (multicolor illumination device) [fig 1] comprising: a first solid state light source 1 (blue or UV) [fig 1] [fig 4(d)] [0021]; a second solid state light source (red) 2 [fig 1] [fig 4(c)] [0021] configured to emit light with 

    PNG
    media_image1.png
    152
    483
    media_image1.png
    Greyscale

As of claim 9-10, Li teaches the second solid state light source (red) 2 [fig 1] [fig 4(c)] has a wavelength longer than that of the first solid state light source 1 (blue) [fig 4(d)] (red light has longer wavelength than blue light) and the first solid state light source emits blue light [fig 4(c)], and the second solid state light source emits red light [fig 4(d)]. 

As of claim 16, Li teaches a control method for a light source apparatus (multicolor illumination device) [fig 1] including a first solid state light source 1 (blue or UV) [fig 1] [fig 4(d)] [0021]; a second solid state light source (red) 2 [fig 1] [fig 4(c)] [0021] configured to emit light with a wavelength different from that from the first solid state light source (blue or UV light has a different wavelength than red light), the control method comprising the steps of: a controller 6 [fig 3] configured to turning on the first and second solid state light sources [0037], wherein the controller turns 6 [fig 3] on the second solid state light source 2 (red) [fig 4(c)] after a predetermined time elapses . 

    PNG
    media_image1.png
    152
    483
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 12, 18 are rejected under 35 U.S.C. 103 as being un-patentable over Li et al. (US 2013/0003368 A1; Li) in view of Plut (US 2010/0302515 A1).
As of claim 12, Li teaches a light source apparatus (multicolor illumination device) [fig 1] comprising: a first solid state light source 1 (blue or UV) [fig 1] [fig 4(d)] [0021]; a second solid state light source (red) 2 [fig 1] [fig 4(c)] [0021] configured to emit light with a wavelength different from that from the first solid state light source (blue or UV light has a different wavelength than red light); and a controller 6 [fig 3] configured to control turning on the first and second solid state light sources [0037], wherein the controller turns 6 [fig 3] on the second solid state light source 2 (red) [fig 4(c)] after a predetermined time elapses (shown with fig 4 below) after turning on the first solid-state light source 1 (blue) [fig 4(c)]. 

    PNG
    media_image1.png
    152
    483
    media_image1.png
    Greyscale

Li does not teach an image projection apparatus comprising a light source apparatus, and a light modulator configured to modulate light from the light source apparatus, the image projection apparatus being configured to project light from the light modulator onto a projection surface to display an image.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an image projection apparatus comprising a light source apparatus, and a light modulator configured to modulate light from the light source apparatus, the image projection apparatus being configured to project light from the light modulator onto a projection surface to display an image as taught by Plut (an example schematic of projection-type display device) to the light source apparatus as disclosed by Li in order to have a projection-type display device capable of real time (or near real time) dynamic adjustment (Plut; [0017]).
As of claim 18, Li teaches a control method  having a light source apparatus (multicolor illumination device) [fig 1] comprising: a first solid state light source 1 (blue or UV) [fig 1] [fig 4(d)] [0021]; a second solid state light source (red) 2 [fig 1] [fig 4(c)] [0021] configured to emit light with a wavelength different from that from the first solid state light source (blue or UV light has a different wavelength than red light); and a controller 6 [fig 3] configured to control turning on the first and second solid state light sources [0037], wherein the controller turns 6 [fig 3] on the second solid state light source 2 (red) [fig 4(c)] after a predetermined time elapses (shown with fig 4 below) after turning on the first solid-state light source 1 (blue) [fig 4(d)]. 

    PNG
    media_image1.png
    152
    483
    media_image1.png
    Greyscale

Li does not teach a non-transitory computer-readable storage medium storing a program.
Plut (an example schematic of projection-type display device) teaches a non-transitory computer-readable storage medium storing a program (control circuitry 150 may also include and access memory that stores instructions for the operation of components within display device 10) [0041].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a non-transitory computer-readable storage medium storing a program as taught by Plut (an example schematic of projection-type display device) to the light source apparatus as disclosed by Li in order to have a projection-type display device capable of real time (or near real time) dynamic adjustment (Plut; [0017]).
Allowable Subject Matter
Claims 4-8, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As of claim 4, Li et al. (US 2013/0003368 A1; Li) teaches a multicolor illumination device includes a first light source 1, a second light source 2, a light combination element 3, and a wavelength conversion element 4. The first light source 1 emits an excitation light (first light), preferably in the blue or UV range. The second light source 2 
As of claim 5, Li et al. (US 2013/0003368 A1; Li) teaches a multicolor illumination device includes a first light source 1, a second light source 2, a light combination element 3, and a wavelength conversion element 4. The first light source 1 emits an excitation light (first light), preferably in the blue or UV range. The second light source 2 emits a second light, which is a red light in the preferred embodiment. In other embodiments, the second light may be green or other colored lights. The first and second light sources may be LEDs, laser diodes, or other solid state light sources. The 
As of claim 6, Li et al. (US 2013/0003368 A1; Li) teaches a multicolor illumination device includes a first light source 1, a second light source 2, a light combination element 3, and a wavelength conversion element 4. The first light source 1 emits an excitation light (first light), preferably in the blue or UV range. The second light source 2 emits a second light, which is a red light in the preferred embodiment. In other embodiments, the second light may be green or other colored lights. The first and second light sources may be LEDs, laser diodes, or other solid state light sources. The light combination element 3 is disposed between the wavelength conversion element 4 and the first and second light sources 1, 2. It combines the first and second lights from the first and second light sources 1, 2 and directs the two lights to the wavelength 
As of claim 7, Li et al. (US 2013/0003368 A1; Li) teaches a multicolor illumination device includes a first light source 1, a second light source 2, a light combination element 3, and a wavelength conversion element 4. The first light source 1 emits an excitation light (first light), preferably in the blue or UV range. The second light source 2 emits a second light, which is a red light in the preferred embodiment. In other embodiments, the second light may be green or other colored lights. The first and second light sources may be LEDs, laser diodes, or other solid state light sources. The light combination element 3 is disposed between the wavelength conversion element 4 and the first and second light sources 1, 2. It combines the first and second lights from the first and second light sources 1, 2 and directs the two lights to the wavelength conversion element 4. In one implementation, the wavelength combination element 3 is a dichroic filter that reflects one of the first and second lights and transmits the other one of the first and second lights, the dichroic filter 3 transmits the first light from the first 
As of claim 8, Li et al. (US 2013/0003368 A1; Li) teaches a multicolor illumination device includes a first light source 1, a second light source 2, a light combination element 3, and a wavelength conversion element 4. The first light source 1 emits an excitation light (first light), preferably in the blue or UV range. The second light source 2 emits a second light, which is a red light in the preferred embodiment. In other embodiments, the second light may be green or other colored lights. The first and second light sources may be LEDs, laser diodes, or other solid state light sources. The light combination element 3 is disposed between the wavelength conversion element 4 and the first and second light sources 1, 2. It combines the first and second lights from the first and second light sources 1, 2 and directs the two lights to the wavelength conversion element 4. In one implementation, the wavelength combination element 3 is a dichroic filter that reflects one of the first and second lights and transmits the other one of the first and second lights, the dichroic filter 3 transmits the first light from the first light source 1 (as indicated by the arrow A) and reflects the second light from the second light source 2 (as indicated by the arrows B). Preferably, the first light and second light occupy the same path after the light combination element 3. Li does not anticipate or render obvious, alone or in combination, a heat conductive member 
As of claim 14, Li et al. (US 2013/0003368 A1; Li) teaches a multicolor illumination device includes a first light source 1, a second light source 2, a light combination element 3, and a wavelength conversion element 4. The first light source 1 emits an excitation light (first light), preferably in the blue or UV range. The second light source 2 emits a second light, which is a red light in the preferred embodiment. In other embodiments, the second light may be green or other colored lights. The first and second light sources may be LEDs, laser diodes, or other solid state light sources. The light combination element 3 is disposed between the wavelength conversion element 4 and the first and second light sources 1, 2. It combines the first and second lights from the first and second light sources 1, 2 and directs the two lights to the wavelength conversion element 4. In one implementation, the wavelength combination element 3 is a dichroic filter that reflects one of the first and second lights and transmits the other one of the first and second lights, the dichroic filter 3 transmits the first light from the first light source 1 (as indicated by the arrow A) and reflects the second light from the second light source 2 (as indicated by the arrows B). Preferably, the first light and second light occupy the same path after the light combination element 3. Li does not anticipate or render obvious, alone or in combination, the first solid state light source is turned on before the second solid state light source is turned on, the light modulator is controlled to an all-black display state regardless of an input image signal, and wherein the light modulator is controlled according to the input image signal in turning on the second solid state light source.

Claims 11, 13, 17, 19 are allowed.
As of claim 11, Li et al. (US 2013/0003368 A1; Li) teaches a multicolor illumination device includes a first light source 1, a second light source 2, a light combination element 3, and a wavelength conversion element 4. The first light source 1 emits an excitation light (first light), preferably in the blue or UV range. The second light source 2 emits a second light, which is a red light in the preferred embodiment. In other embodiments, the second light may be green or other colored lights. The first and second light sources may be LEDs, laser diodes, or other solid state light sources. The light combination element 3 is disposed between the wavelength conversion element 4 and the first and second light sources 1, 2. It combines the first and second lights from the first and second light sources 1, 2 and directs the two lights to the wavelength conversion element 4. In one implementation, the wavelength combination element 3 is a dichroic filter that reflects one of the first and second lights and transmits the other one of the first and second lights, the dichroic filter 3 transmits the first light from the first light source 1 (as indicated by the arrow A) and reflects the second light from the second light source 2 (as indicated by the arrows B). Preferably, the first light and second light occupy the same path after the light combination element 3. Li does not anticipate or render obvious, alone or in combination, wherein the first solid state light source and the second solid state light source are connected by a heat conductive member, and wherein in turning on the first and second solid state light sources, the controller 3ATTORNEY DOCKET NO. CANO-4328 increases the drive current of the second solid state light source to a set 
As of claim 13, Li et al. (US 2013/0003368 A1; Li) teaches a multicolor illumination device includes a first light source 1, a second light source 2, a light combination element 3, and a wavelength conversion element 4. The first light source 1 emits an excitation light (first light), preferably in the blue or UV range. The second light source 2 emits a second light, which is a red light in the preferred embodiment. In other embodiments, the second light may be green or other colored lights. The first and second light sources may be LEDs, laser diodes, or other solid state light sources. The light combination element 3 is disposed between the wavelength conversion element 4 and the first and second light sources 1, 2. It combines the first and second lights from the first and second light sources 1, 2 and directs the two lights to the wavelength conversion element 4. In one implementation, the wavelength combination element 3 is a dichroic filter that reflects one of the first and second lights and transmits the other one of the first and second lights, the dichroic filter 3 transmits the first light from the first light source 1 (as indicated by the arrow A) and reflects the second light from the second light source 2 (as indicated by the arrows B). Preferably, the first light and second light occupy the same path after the light combination element 3. Li does not anticipate or render obvious, wherein the first solid state light source and the second solid state light source are connected by a heat conductive member, and wherein in turning on the first and second solid state light sources, the controller 4ATTORNEY DOCKET NO. CANO-4328 increases the drive current of the second solid state light source to a set value by taking time longer 
As of claim 17, Li et al. (US 2013/0003368 A1; Li) teaches a multicolor illumination device includes a first light source 1, a second light source 2, a light combination element 3, and a wavelength conversion element 4. The first light source 1 emits an excitation light (first light), preferably in the blue or UV range. The second light source 2 emits a second light, which is a red light in the preferred embodiment. In other embodiments, the second light may be green or other colored lights. The first and second light sources may be LEDs, laser diodes, or other solid state light sources. The light combination element 3 is disposed between the wavelength conversion element 4 and the first and second light sources 1, 2. It combines the first and second lights from the first and second light sources 1, 2 and directs the two lights to the wavelength conversion element 4. In one implementation, the wavelength combination element 3 is a dichroic filter that reflects one of the first and second lights and transmits the other one of the first and second lights, the dichroic filter 3 transmits the first light from the first light source 1 (as indicated by the arrow A) and reflects the second light from the second light source 2 (as indicated by the arrows B). Preferably, the first light and second light occupy the same path after the light combination element 3. Li does not anticipate or render obvious, the controlling step increases the drive current of the second solid state light source up to a set value by taking time longer than that used for the drive current of the first solid state light source to increase up to the set value, 
As of claim 19, Li et al. (US 2013/0003368 A1; Li) teaches a multicolor illumination device includes a first light source 1, a second light source 2, a light combination element 3, and a wavelength conversion element 4. The first light source 1 emits an excitation light (first light), preferably in the blue or UV range. The second light source 2 emits a second light, which is a red light in the preferred embodiment. In other embodiments, the second light may be green or other colored lights. The first and second light sources may be LEDs, laser diodes, or other solid state light sources. The light combination element 3 is disposed between the wavelength conversion element 4 and the first and second light sources 1, 2. It combines the first and second lights from the first and second light sources 1, 2 and directs the two lights to the wavelength conversion element 4. In one implementation, the wavelength combination element 3 is a dichroic filter that reflects one of the first and second lights and transmits the other one of the first and second lights, the dichroic filter 3 transmits the first light from the first light source 1 (as indicated by the arrow A) and reflects the second light from the second light source 2 (as indicated by the arrows B). Preferably, the first light and second light occupy the same path after the light combination element 3. Li does not anticipate or render obvious, the controlling step increases the drive current of the second solid state light source up to a set value by taking time longer than that used for the drive current of the first solid state light source to increase up to the set 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882